Motions Granted; Appeals Dismissed and Memorandum Opinion filed April
24, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00482-CV

     RDFM, INC., D/B/A EAGLE JEWELRY AND LOAN #2, Appellant
                                       V.

UNITED NATIONAL INSURANCE COMPANY, GRIDIRON INSURANCE
  UNDERWRITERS, INC., BRYAN MEYER, PROFESSIONAL TEXAS
    INSURANCE AGENCY, INC. AND SHARON COBB, Appellees

                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-50936

                   MEMORANDUM                  OPINION


      This is an appeal from a judgment signed February 25, 2013. The clerk’s
record was filed July 10, 2013. The reporter’s record was filed July 16, 2013. No
brief was filed.
      On January 23, 2014, this court issued an order stating that unless appellant
submitted a brief on or before February 24, 2014, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b). Due to extraordinary
circumstances, the court extended the brief due date to March 28, 2014. No brief
was filed.

      On April 8 and 9, 2014, appellees filed motions to dismiss for want of
prosecution. Appellant filed no response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Boyce, Christopher, and Brown.




                                        2